Name: Council Decision (EU) 2016/859 of 4 March 2016 on the signing, on behalf of the European Union and its Member States, and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  Asia and Oceania
 Date Published: 2016-06-01

 1.6.2016 EN Official Journal of the European Union L 144/1 COUNCIL DECISION (EU) 2016/859 of 4 March 2016 on the signing, on behalf of the European Union and its Member States, and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (1) (the Agreement) was signed in Luxembourg on 17 June 2002 and entered into force on 1 April 2006. (2) The Republic of Croatia became a Member State of the European Union on 1 July 2013. (3) Under the terms of Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of the Republic of Croatia to the Agreement is to be agreed by means of a protocol to the Agreement concluded between the Council, acting on behalf of the Union and unanimously on behalf of the Member States, and the Lebanese Republic. (4) On 14 September 2012, the Council authorised the Commission to open negotiations with the Lebanese Republic. The negotiations were successfully concluded by the initialling of the Protocol attached to this Decision. (5) Article 7 of the Protocol provides for its provisional application before its entry into force. (6) The Protocol should be signed, subject to its conclusion at a later date, and applied on a provisional basis, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the Protocol. The text of the Protocol is attached to this Decision. Article 2 The president of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied on a provisional basis, in accordance with Article 7 thereof, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 March 2016. For the Council The President S.A.M. DIJKSMA (1) OJ L 143, 30.5.2006, p. 2.